DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/11/2021 have been fully considered but they are not persuasive.  The applicant argues that Torimoto, Chen and Park do not teach the resin layer that is present when the energy element is in the state of being capable to be driven.  Park, in addition to teaching an organic resin layer for the sacrificial mold layer, also teaches a resin layer 110 or 210 which is present when the energy element (in this case a pressure generating element 102) to make up the nozzle layer in the Figures and para 0043, for example.  Therefore, as Park teaches that the organic resin layer may be present during operation as the nozzle layer, this is also applicable to Torimoto and Chen and would be obvious to be used as such.  
The applicant further argues that if this is to be the case, that the nozzle plate of Park is not compatible with that of Torimoto and would not cover the Z1 region of the substrate as claimed.  The nozzle plate of Torimoto is applied mechanically to the open end of the pressure generating chambers 12 (para 0051).  The insulating metal oxide film is applied as shown and removed in area 50a as shown in Figs. 3A-3C, for example.  This hole in the insulating metal oxide continues through deposition and removal of sacrificial layer 110 and is present and open to the mask film 52 in Figs. 12A-12C, for example, with the patterned mask film also being analogous to the nozzle film of Park.  It is constructed similarly to the resin film of Park as well, it is constructed on a sacrificial material that is then removed.  It is noted that the claims do not exclude this type of construction.  Therefore, it would have been 
Therefore, these rejections are maintained.  New grounds of rejection are due to amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


As to claim 1, Torimoto teaches a Si substrate 110 (Figs. 3A-3B) with a metal oxide layer 51 and a potion Z1 (51a) etched into the metal oxide layer (paras 0060-0061).  A sacrificial layer 140 in Figs 7A-7C is formed in Z1 in paras 0076-0077 and may be an organic film though in Torimoto is not specific to resin.  Torimoto further teaches a mask layer 52 formed over the sacrificial layer in para 0067, for example.  Torimoto does not teach titanium as its metal oxide layer. 
Chen et al. teaches depositing titanium dioxide by ALD (para 0033) over a Si substrate in a print head (para 0024) so that the titanium dioxide is used as protective, or passivating layer.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Torimoto to include TiO2 as Chen teaches that it is useful as a passivation layer on the substrate in an inkjet head.  
Chen and Torimoto do not teach the resin layer.  Park teaches a similar nozzle set up (Figures) where a resin film is used in a variety of ways in claimed region Z2 that is deposited over the sacrificial layer 110 or 210 which is present when the energy element (in this case a pressure generating element 102) to make up the nozzle layer in the Figures and para 0043, for example.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Torimoto to include a resin layer as its a nozzle layer as taught by Park.
As to claim 2, Chen teaches ALD in para 0033.
As to claim 5, Park teaches the resins in para 0041.
As to claim 6, Chen discloses a hole in the substrate that is completely coated in para 0034-0038 with a non-wetting layer 211 made of Si with a hole in fluid communication with the coated areas in paras 0023-0024.
As to claims 7-8, Torimoto shows the size of Z2 relative to Z1 in the Figures.

As to claim 21, Chen shows, in Figure 2, the protective film deposited over holes in the printhead, for example, in the pressure chamber 212 with a smaller opening in its nozzle plate 116.
As to claim 22, in the hole 116 of Fig.2 of Chen the film is present within the hole.  The nozzle plates as shown in Torimoto and Park as discussed above would continue over holes at a distance while in fluid communication with the holes as a variation of the embodiment of Chen.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLY M GAMBETTA whose telephone number is (571)272-2668.  The examiner can normally be reached on M-F 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KELLY M. GAMBETTA
Primary Examiner
Art Unit 1715



/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715